            Case 1:19-cv-11571-IT Document 1 Filed 07/18/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                              )
ALEXANDRA MACASKILL; on behalf of             )
herself and all others similarly situated,    )
                                              )     Civil Action No.
               Plaintiffs,                    )
                                              )
       v.                                     )
                                              )
GRAND CIRCLE TRAVEL, INC.; MARK
                                              )
C. FREVERT, individually; ALAN E.
                                              )
LEWIS, individually,
                                              )
               DEFENDANTS.                    )
                                              )


                                  NOTICE OF REMOVAL


       Defendants Grand Circle Travel, Inc., Mark C. Frevert and Alan E. Lewis (collectively,

“Defendants”), by and through their attorneys, file this Notice of Removal in accordance with 28

U.S.C. §§ 1331, 1441 and 1446 and remove this action from the Superior Court of the

Commonwealth of Massachusetts for the County of Suffolk, where the action is now pending, to

the United States District Court for the District of Massachusetts. As grounds for removal,

Defendants state as follows:

       1.     On May 28, 2019, Plaintiff Alexandra Macaskill commenced a civil action
against Defendants in Suffolk County Superior Court entitled Alexandra Macaskill, on behalf of

herself and all others similarly situated v. Grand Circle Travel, Inc., Mark C. Frevert,

individually and Alan E. Lewis, individually, Civil Action No. 1984cv01698 (the “State Court

Action”).

       2.     Defendant Grand Circle Travel, Inc., was served with a copy of the Summons and

Complaint on July 1, 2019.

       3.     Defendant Mark C. Frevert was served with a copy of the Summons and

Complaint on July 1, 2019.
             Case 1:19-cv-11571-IT Document 1 Filed 07/18/19 Page 2 of 4




       4.      Defendant Alan E. Lewis was served with a copy of the Summons and Complaint

on July 1, 2019.

       5.      This Notice of Removal is being filed within thirty (30) days after Defendants’

receipt of a copy of the Complaint and is timely filed under 28 U.S.C. § 1446(b).

       6.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because the allegations contained in Plaintiff’s Complaint are based on rights and remedies

conferred under the Fair Labor Standards Act of 1938, 29 U.S.C. § 207, et seq. (“FLSA”).

Specifically, Plaintiff asserts that she and others similarly situated to her are entitled to damages
because Defendants allegedly “did not pay [them] all of the wages they were entitled to receive

under 29 U.S.C. § 207(e) and 29 C.F.R. §§ 778.108, 778.109.” Complaint at 5-6. Thus, this is a

civil action over which this Court has original “federal question” jurisdiction under 28 U.S.C. §

1331, in that the action arises under the Constitution, laws, or treaties of the United States.

       7.      Furthermore, the Court has supplemental jurisdiction over Plaintiff’s state law

claims. 28 U.S.C. § 1367(a). Plaintiff’s federal claims and state law claims arise from the same

case or controversy because they both stem from Plaintiff’s allegations that Defendants failed to

pay her overtime in violation of the FLSA. Therefore, this Court has supplemental jurisdiction

over Plaintiff’s state law claims. 28 U.S.C. § 1367(a).

       8.      All Defendants consent to this removal.

       9.      This Notice of Removal is being filed in the District of Massachusetts, the District

Court of the United States for the district and division within which the State Court Action is

pending. 28 U.S.C. §§ 1441(a) and 1446(a).

       10.     Attached hereto as Exhibit A is a true and correct copy of the Summons and

Complaint, and constitutes all pleadings and orders received by Defendants in the State Court

Action to the present date. See 28 U.S.C. § 1446(a).

       11.     A true and complete copy of this Notice of Removal has been served this day on

the Clerk of the Suffolk Superior Court for filing in accordance with 28 U.S.C. § 1446(d). A


                                                  2
             Case 1:19-cv-11571-IT Document 1 Filed 07/18/19 Page 3 of 4




copy of the Notice of Filing of Notice of Removal is attached hereto as Exhibit B, the original of

which is being filed with the Suffolk County Superior Court Civil Clerk.

       12.     This Notice of Removal and a Notice of Filing of Notice of Removal have also

been served this day via first class mail upon Plaintiff.

       WHEREFORE, Defendants respectfully request that the State Court Action be removed

and hereinafter proceed in the United States District Court for the District of Massachusetts.

                                                      Respectfully submitted,

                                                      GRAND CIRCLE TRAVEL, INC., MARK C.
                                                      FREVERT, ALAN E. LEWIS,

                                                      By their attorneys,


                                                      /s/ Melissa L. McDonagh
                                                      Anthony D. Rizzotti (BBO No. 561967)
                                                      Melissa L. McDonagh (BBO No. 569023)
                                                      Francis J. Bingham (BBO No. 682502)
                                                      One International Place, Suite 2700
                                                      Boston, MA 02110
                                                      Phone 617.378.6000
                                                      Fax 617.737.0052
                                                      arizzotti@littler.com
                                                      mmcdonagh@littler.com
Dated: July 18, 2019                                  fbingham@littler.com




                                                  3
              Case 1:19-cv-11571-IT Document 1 Filed 07/18/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE

        I, Melissa L. McDonagh, hereby certify that, on this 18th day of July, 2019, the foregoing
Notice of Removal was filed electronically through the ECF system, is available for viewing and
downloading from the ECF system, and will be sent electronically to counsel of record as
registered participants identified on the Notice of Electronic Filing, via first class mail to all non-
registered participants identified on the Notice of Electronic Filing and via first class mail upon
plaintiff’s counsel of record:

        Brook S. Lane
        Brant Casavant
        FAIR WORK, P.C.
        192 South Street, Suite 450
        Boston, MA 02111


                                                      /s/ Melissa L. McDonagh
                                                      Melissa L. McDonagh



FIRMWIDE:165384462.1 103958.1000




                                                  4
